SULLIVAN, J.
This is an appeal from an order granting a new trial. The respondents move to dismiss the trial on the ground that it was not taken within the time prescribed by law. The order granting a new trial was made on the second day of January, 1895, and filed with the clerk on the twenty-seventh day of March, 1895. The notice of appeal bears date of May 25, 1895, and was filed with the clerk on that day, but was not *488served on the respondent or his attorneys until the eleventh day of June, 1895, some seventy-five days after the order granting a new trial was filed with the clerk. Appeal from such orders must be taken within sixty days after the same is made and entered on the minutes of the court or filed with the clerk. (See Bev. Stats. 1887, sec. 4807.) The serving and filing of the notice of appeal must be done within the sixty days. The order in which said acts are performed is not material. The notice of appeal not having been served within the time prescribed by law, the appeal must be dismissed, and it is so ordered, with costs in favor of respondents.
Morgan, C. J., and Huston, J., concur.